            Case 1:20-cv-00475-JLT Document 16 Filed 04/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11     RONALD DESHAUN HUNT,                                CASE NO. 1:20-cv-0475 JLT (PC)
12                         Plaintiff,                      ORDER DENYING AS UNRIPE
                                                           PLAINTIFF’S MOTION TO REQUEST
13              v.
                                                           VIDEO CONFERENCE OF PRISONER
14     DR. OBERST,                                         EARLY SETTLEMENT PROGRAM

15                         Defendant.                      (Doc. 14)

16

17           Plaintiff filed a motion indicating his interest in participating in a settlement conference with

18   the Defendant and a proposed settlement agreement. (Docs. 14, 15). Because the Court has not yet

19   screened Plaintiff’s second amended complaint (Doc. 13), a settlement conference is premature.

20   Accordingly, the Court DENIES Plaintiff’s Motion to Request Video Conference as UNRIPE. (Doc.

21   14).

22
     IT IS SO ORDERED.
23

24          Dated:   April 18, 2021                              _ /s/ Jennifer L. Thurston
                                                      CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
